—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 3, 1992, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4Vz to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of criminal possession of a controlled substance in the third degree. Moreover, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution’s witnesses were properly placed before the jury, and we find no reason on the record before us to disturb its determination.
*177The trial court properly exercised its discretion in limiting the cross-examination of the police officer who arrested defendant, since the questions asked were speculative, and lacked a good faith basis, and the probative value of the matters sought to be elicited was outweighed by the danger that the main issues would be obscured and the jury confused (People v Harrell, 209 AD2d 160). Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.